Motion by appellant to amend the remittitur on his appeal from a judgment of the Supreme Court, Dutchess County, entered May 2, 1963, which judgment was unanimously affirmed by order of this court, dated October 24, 1966. Motion granted. Decision of this court dated October 24, 1966 [26 A D 2d 833], amended by including, as part of the decretal paragraph, a statement to the effect that appellant raised certain constitutional questions on the appeal with respect to his having been denied the protection of the Fourteenth, Fifth and Sixth Amendments to the United States Constitution, and section 2 of article I of the New York State Constitution; and the construction of said Constitutions was directly involved; and order, also dated October 24, 1966, amended accordingly. Christ, Acting P. J., Brennan, Hopkins and Benjamin, JJ., concur.